Citation Nr: 0401823	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-05 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for polycystic kidney 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from March 1963 to February 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  

 
REMAND

The veteran claims entitlement to service connection for 
hypertension, a heart murmur, and polycystic kidney disease.  
A review of the record leads the Board to conclude that 
additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
veteran's claims at this time.

A review of the record indicates that the veteran, in October 
2003 and November 2003 submitted additional evidence in 
support of his claims.  The veteran submitted the additional 
evidence to the RO in both the October 2003 and November 2003 
the RO, but the RO forwarded the evidence to the Board in 
lieu of preparing a supplemental statement of the case.  In 
addition, the veteran failed to provide for a waiver of 
review of this evidence by the RO.  In fact, the veteran's 
representative, in the November 2003 informal hearing 
presentation, expressly requested that the RO review the 
evidence submitted by the veteran to the RO and that the RO 
issue a supplemental statement of the case prior to the 
Board's adjudication of the veteran's claims.  In light of 
the United States Court of Appeals for the Federal Circuit 
recent finding that 38 C.F.R. § 19.9(a)(2) is invalid because 
it permits the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
of that evidence, the Board finds that the evidence submitted 
by the veteran cannot be considered by the Board as an 
initial matter.  See Disabled American Veterans v.  Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (when the 
Board obtains and considers evidence that was not before the 
RO, an appellant has no means to obtain one review on appeal 
to VA, because the Board is the only appellate tribunal under 
VA).  

A review of the record discloses that the veteran has not 
been afforded a VA examination to determine the nature, 
severity, and etiology of the veteran's hypertension, heart 
murmur, and polycystic kidney disease.  In this regard, the 
Board notes that a review of the veteran's service medical 
records indicates that the veteran was treated for his blood 
pressure by H.G. Gordon, M.D. beginning in October 1961, and 
that he was diagnosed with "essential hypertension" by Dr. 
Gordon, prior to his entry into service, in February 1963.  
In December 1964, the veteran was diagnosed with a borderline 
left ventricular hypertrophy/heart murmur and essential 
vascular hypertension.  On his February 1965 Report of 
Medical History, the veteran reported a history of elevated 
blood pressure.  According to a March 1966 letter from Dr. 
Gordon, in March 1965 the veteran began taking medication for 
his hypertension, and Dr. Gordon noted that the veteran's 
blood pressure appeared to be responding well to the 
medication.

Additional post-service medical records indicate that the 
veteran has continued to receive treatment for his blood 
pressure.  Likewise, the veteran has been diagnosed with a 
left ventricular hypertrophy and polycystic kidney disease 
with chronic renal insufficiency.  Records from Dr. Gordon 
confirm a diagnosis of increased blood pressure in October 
1961 and continued treatment of the veteran for hypertension 
from March 1965 through September 1994.  According to these 
records, the veteran was first diagnosed with polycystic 
kidney disease in 1982.  Additional private medical records 
show treatment for hypertension from November 1994 through 
March 2002.  In June 1997, the veteran was diagnosed with a 
left ventricular hypertrophy after an abnormal EKG.  A June 
1997 letter from D. K. Cassavar, M.D. states that the 
veteran's left ventricular hypertrophy is most likely related 
to his long-standing hypertension.   An August 2003 letter 
from R. Figy, M.D. states that the veteran was told that his 
hypertension "may have aggravated his current renal status, 
but did not cause his polycystic kidney disease."  
Therefore, the Board finds that the veteran should be 
afforded a VA examination by the appropriate physician(s) in 
order to determine the nature, severity, and etiology of the 
veteran's hypertension, heart murmur, and polycystic kidney 
disease, including whether these disorders are causally or 
etiologically related to his treatment for high blood 
pressure and a heart murmur during his service.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied.

2.  Following the receipt of the 
aforementioned development, the veteran 
should be afforded an examination by the 
appropriate physician(s) to ascertain the 
nature, severity, and etiology of 
hypertension, left ventricular 
hypertrophy, and kidney disease, if 
found.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, including obtaining 
information as to the veteran's medical, 
occupational, and recreational history 
prior to and following his service.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  The examiner is requested 
to report complaints and clinical 
findings in detail, and to clinically 
correlate the veteran's complaints and 
findings to each diagnosed disorder.  The 
examiner must offer an opinion as to 
whether any diagnosed hypertension or 
left ventricular hypertrophy are causally 
or etiologically related to the veteran's 
period of active military service.  The 
examiner must state whether any diagnosed 
hypertension and left ventricular 
hypertrophy existed prior to his active 
service, and if so, whether those 
disorders chronically worsened or 
increased in severity during his service.  
Moreover, if any diagnosed hypertension 
and left ventricular hypertrophy are 
found to be causally or etiologically 
related to the veteran's service, or, if 
they preexisted service and were 
aggravated thereby, the examiner should 
opine as to whether any kidney disease 
found is due to or aggravated by 
hypertension and/or left ventricular 
hypertrophy.  A complete rationale for 
all opinions should be provided.  The 
report prepared should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should review the veteran's 
claims in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


